—Judgment unanimously modified on the law and as modified affirmed and matter remitted to Herkimer County Court for further proceedings in accordance with the following Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of attempted robbery in the first degree (Penal Law §§ 110.00, 160.15 [2]). The sentence is neither unduly harsh nor severe. We agree with defendant, however, that County Court erred in determining the amount of restitution without conducting a hearing (see, People v Lynch, 255 AD2d 1001, lv denied 92 NY2d 1051). We therefore modify the judgment by vacating the amount of restitution, and we remit the matter to Herkimer County Court to determine the amount of restitution. (Appeal from Judgment of Herkimer County Court, Kirk, J. — Attempted Robbery, 1st Degree.) Present — Pigott, Jr., P. J., Wisner, Hurlbutt, Burns and Lawton, JJ.